 

 
                            
 
 
Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
 
This Employment Agreement (this “Agreement”) is made as of October 1, 2010, by
and between First Solar, Inc., a Delaware corporation having its principal
office at 350 West Washington Street, Suite 600, Tempe, Arizona 85281
(hereinafter, “Employer”) and Maja Wessels (hereinafter, “Employee”).
 
WITNESSETH:
 
WHEREAS, Employee has been employed in Belgium by First Solar GmbH, an indirect
subsidiary of Employer under an agreement dated as of October 1, 2009 and
related side letter between Employer and Employee (collectively the “Prior
Agreement”);
 
WHEREAS, it is intention of the parties that Employee cease to be employed by
First Solar GmbH and instead become employed by Employer under the terms and
conditions described herein;
 
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree as follows:
 
ARTICLE I. Employment
 
1.
    Term; At-Will Nature of Employment. The term of this Agreement (the “Term”)
shall commence as of October 1, 2010 (the “Start Date”) and shall end on the
date Employee's employment with Employer terminates for any reason. As of the
Start Date, Employer shall employ Employee as a full-time, at-will employee, and
Employee shall accept employment with Employer as a full-time, at-will employee.
Employer or Employee may terminate this Agreement at any time and for any
reason, with or without cause and with or without notice, subject to the
provisions of this Agreement.

 
1.2        Position and Duties of Employee. Employer hereby employs Employee in
the initial capacity of Executive Vice President, Global Public Affairs for
Employer and Employee hereby accepts such position. In this position, Employee
initially shall report to Employer's Chief Executive Officer (the “Supervisor”).
Employee agrees to diligently and faithfully perform such duties as may from
time to time be assigned to Employee by the Supervisor, consistent with
Employee's position with Employer. Employee recognizes the necessity for
established policies and procedures pertaining to Employer's business
operations, and Employer's right to change, revoke or supplement such policies
and procedures at any time, in Employer's sole discretion. Employee agrees to
comply with such policies and procedures, including those contained in any
manuals or handbooks, as may be amended from time to time in the sole discretion
of Employer. Employee shall be based in Phoenix, AZ but shall be required to
travel to such locations as shall be required to fulfill the responsibilities of
her position.
 
1.3        No Salary or Benefits Continuation Beyond Termination. Except as may
be required by applicable law or as otherwise specified in this Agreement, or
the Change in Control Severance Agreement between Employer and Employee dated as
of the date hereof or as may be amended from time to time (the

 

--------------------------------------------------------------------------------

 

“Change in Control Agreement”), Employer shall not be liable to Employee for any
salary or benefits continuation beyond the date of Employee's cessation of
employment with Employer.
 
1.4        Termination of Employment. Employee's employment with Employer shall
terminate upon the earliest of: (a) Employee's death; (b) unless waived by
Employer, Employee's “Disability”, (which for purposes of this Agreement, shall
mean either a physical or mental condition (as determined by a qualified
physician mutually agreeable to Employer and Employee) which renders Employee
unable, for a period of at least six (6) months, effectively to perform the
obligations, duties and responsibilities of Employee's employment with
Employer); (c) the termination of Employee's employment by Employer for Cause
(as hereinafter defined); (d) Employee's resignation; and (e) the termination of
Employee's employment by Employer without Cause. As used herein, “Cause” shall
mean Employer's good faith determination of: (i) Employee's dishonest,
fraudulent or illegal conduct relating to the business of Employer;
(ii) Employee's willful breach or habitual neglect of Employee's duties or
obligations in connection with Employee's employment; (iii) Employee's
misappropriation of Employer funds; (iv) Employee's conviction of a felony or
any other criminal offense involving fraud or dishonesty, whether or not
relating to the business of Employer or Employee's employment with Employer; (v)
Employee's excessive use of alcohol; (vi) Employee's unlawful use of controlled
substances or other addictive behavior; (vii) Employee's unethical business
conduct; (viii) Employee's breach of any statutory or common law duty of loyalty
to Employer; or (ix) Employee's material breach of this Agreement, the
Non-Competition and Non-Solicitation Agreement between Employer and Employee
entered into on the date hereof or as may be amended from time to time (the
“Non-Competition Agreement”), the Confidentiality and Intellectual Property
Agreement between Employer and Employee entered into on the date hereof or as
may be amended from time to time (the “Confidentiality Agreement”) or the Change
in Control Agreement. Upon termination of Employee's employment with Employer
for any reason, Employee will promptly return to Employer all materials in any
form acquired by Employee as a result of such employment with Employer, and all
property of Employer.
 
1.5        Severance Payments and Vacation Pay.
 
(a) Vacation Pay in the Event of a Termination of Employment. In the event of
the termination of Employee's employment with Employer for any reason, Employee
shall be entitled to receive, in addition to the Severance Payments described in
Section 1.5(b) below, if any, the dollar value of any earned but unused (and
unforfeited) vacation. Such dollar value shall be paid to Employee within
fifteen (15) days following the date of termination of employment.
 
(b)    Severance Payments in the Case of a Termination Without Cause.
 
(i) Severance Payments. If Employee's employment is terminated by Employer
without Cause then, subject to (A) the Change in Control Agreement, (B)
Employee's satisfaction of the Release Condition described in Section 1.5(b)(ii)
below, and (C) Employee's mitigation obligation described in Section 1.5(b)(iii)
below, Employee shall be entitled to continuation of Employee's Base Salary (as
defined in Section 2.2) (such salary continuation, the “Severance Payments”) for
a period of 12 months (which period shall commence on the thirty-sixth (36th)
day following the date employment terminates) in accordance with Employer's
regular payroll practices and procedures.
 
(ii) Release Condition. Notwithstanding anything to the contrary herein, no
Severance Payments shall be due or made to Employee hereunder unless (i)
Employee shall have executed and delivered a general release in favor of
Employer and its affiliates, (which release shall be submitted to Employee for
her review by the date of Employee's termination of employment (or shortly
thereafter), be substantially in the form of the Separation Agreement and
Release attached hereto as Exhibit A and otherwise be satisfactory to Employer)
and (ii) the Release Effective Date shall have occurred on or before the
thirty-sixth (36th) day

 

--------------------------------------------------------------------------------

 

following the date employment terminates. The “Release Effective Date” shall be
the date the general release becomes effective and irrevocable.
 
(c) Medical Insurance. If Employee's employment is terminated by Employer
without Cause, Employer will provide or pay the cost of continuing the medical
coverage provided by Employer to Employee and her dependents during her
employment at the same or a comparable coverage level, for a period beginning on
the date of termination and ending on the earlier of (i) the date that is twelve
(12) months following such termination and (ii) the date that Employee is
covered under a medical benefits plan of a subsequent employer. Employee agrees
to make a timely COBRA election, to the extent requested by Employer, to
facilitate Employer's provision of continuation coverage. Except as permitted by
Section 409A (as defined below), the continued benefits provided to Employee
pursuant to this Section 1.5(c) during any calendar year will not affect the
continued benefits to be provided to Employee pursuant to this Section 1.5(c) in
any other calendar year.
 
(d) Equity Award Vesting.
 
(i)    Hiring Grant. If Employee's employment is terminated by Employer without
Cause, the 9,500 restricted stock units granted to Employee by Employer on July
8, 2008 shall become fully vested as of the effective date of such termination.
 
(ii)    Other Equity Awards. In the event of (A) the termination of Employee's
employment with Employer due to Employee's death, (B) the termination of
Employee's employment with Employer due to Disability, or (C) the termination of
Employee's employment by Employer without Cause, then, except with respect to
the Initial Equity Award, Employee shall on the date of such termination of
employment immediately receive an additional twelve (12) months' vesting credit
with respect to the stock options, stock appreciation rights, restricted stock
and other equity or equity-based compensation of Employer granted to Employee in
the course of her employment with Employer.
 
(iii)    Effect of Vesting. The shares of Employer underlying any restricted
stock units that become vested pursuant to this Section 1.5(d) shall be payable
on the vesting date. Any of Employee's stock options and stock appreciation
rights that become vested pursuant to this Section 1.5(d) shall be exercisable
immediately upon vesting. Employee will have one (1) year and ninety (90) days
after termination of employment without Cause, death or Disability to exercise
any vested stock options or other equity compensation other than options granted
as part of the Initial Equity Award (and ninety (90) days following termination
of employment without Cause to exercise the Initial Equity Award options),
provided, that, if during such period Employee is under any trading restriction
due to a lockup agreement or closed trading window such period shall be tolled
during the period of such trading restriction, and provided, further, that in no
event shall any stock option or stock appreciation right continue to be
exercisable after the original expiration date of such stock option or stock
appreciation right.
 
(iv)    Conflict with Award Agreement. In the event the terms of this Agreement
are contrary to or conflict with the terms of any document or agreement
addressing Employee's stock options, restricted stock, restricted stock units or
any other equity compensation, the terms of this Agreement shall govern and
control.
 
 
ARTICLE II. Compensation
 
2.1        Sign-On Bonus. Employer shall pay Employee $212,306 on the first pay
date following the Start Date as a one-time sign-on bonus.

 

--------------------------------------------------------------------------------

 

 
2.2        Base Salary. Employee shall be compensated at an annual base salary
of $384,962.20 (the “Base Salary”) while Employee is employed by Employer under
this Agreement, subject to such annual increases that Employer may, in its sole
discretion, determine to be appropriate. Such Base Salary shall be paid in
accordance with Employer's standard policies and shall be subject to applicable
tax withholding requirements.
 
2.3        Annual Bonus Eligibility. Employee shall be eligible to participate
in Employer's annual bonus program under which Employee's target bonus shall
equal sixty percent (60%) of Employee's Base Salary. Payment of any bonus shall
depend upon individual and company performance, all as determined by Employer in
its sole discretion. The terms of the annual bonus program shall be developed by
Employer and communicated to Employee as soon as practicable after the beginning
of each year.
 
2.4        Benefits; Vacation. Employee shall be eligible to receive all
benefits as are available to similarly situated employees of Employer generally,
and any other benefits that Employer may, in its sole discretion, elect to grant
to Employee from time to time. In addition, Employee shall be entitled to four
(4) weeks paid vacation per year, which shall be pro-rated for the first partial
year of employment and shall accrue in accordance with Employer's policies
applicable to similarly situated employees of Employer.
 
2.5        Reimbursement of Business Expenses. Employee may incur reasonable
expenses in the course of employment hereunder for which Employee shall be
eligible for reimbursement or advances in accordance with Employer's standard
policy therefor.
 
2.6        Equity Grants. Subject to approval by the Board, Employee shall be
eligible for future equity grants and other long-term incentives.
 
2.7        Relocation. Employee will receive the relocation benefits described
in Exhibit B in connection with her move from Belgium to the United States in
accordance with Employer's relocation program.
 
2.8        Tax Preparation Assistance. Employer shall provide a tax consultant
at Employer's expense to prepare the Belgian and US individual income tax
declaration returns of Employee and her spouse for 2010 and 2011 and for such
additional years as may be required to reflect income earned by Employee while
she resided in Belgium.
 
 
 
ARTICLE III. Absence of Restrictions
 
3.1        Employee hereby represents and warrants to Employer that Employee has
full power, authority and legal right to enter into this Agreement and to carry
out all obligations and duties hereunder and that the execution, delivery and
performance by Employee of this Agreement will not violate or conflict with, or
constitute a default under, any agreements or other understandings to which
Employee is a party or by which Employee may be bound or affected, including any
order, judgment or decree of any court or governmental agency. Employee further
represents and warrants to Employer that Employee is free to accept employment
with Employer as contemplated herein and that Employee has no prior or other
obligations or commitments of any kind to any person, firm, partnership,
association, corporation, entity or business organization that would in any way
hinder or interfere with Employee's acceptance of, or the full performance of,
Employee's duties hereunder.
 
ARTICLE IV. Miscellaneous

 

--------------------------------------------------------------------------------

 

 
4.1        Withholding. Any payments made under this Agreement shall be subject
to applicable federal, state and local tax reporting and withholding
requirements.
 
4.2        Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to the principles of conflicts of laws. Any judicial action commenced relating
in any way to this Agreement including the enforcement, interpretation or
performance of this Agreement, shall be commenced and maintained in a court of
competent jurisdiction located in Maricopa County, Arizona. In any action to
enforce this Agreement, the prevailing party shall be entitled to recover its
litigation costs, including its attorneys' fees. The parties hereby waive and
relinquish any right to a jury trial and agree that any dispute shall be heard
and resolved by a court and without a jury. The parties further agree that the
dispute resolution, including any discovery, shall be accelerated and expedited
to the extent possible. Each party's agreements in this Section 4.2 are made in
consideration of the other party's agreements in this Section 4.2, as well as in
other portions of this Agreement.
 
4.3        No Waiver. The failure of Employer or Employee to insist in any one
or more instances upon performance of any terms, covenants and conditions of
this Agreement shall not be construed as a waiver or relinquishment of any
rights granted hereunder or of the future performance of any such terms,
covenants or conditions.
 
4.4        Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered, delivered by facsimile transmission or by courier or
mailed, registered or certified mail, postage prepaid as follows:
 
If to Employer:        First Solar, Inc.
350 West Washington Street
Suite 600
Tempe, Arizona 85281
Attention: Corporate Secretary
 
If to Employee:        To Employee's then current address on file with
Employer
 
Or at such other address or addresses as any such party may have furnished to
the other party in writing in a manner provided in this Section 4.4.
 
4.5        Assignability and Binding Effect. This Agreement is for personal
services and is therefore not assignable by Employee. This Agreement may be
assigned by Employer to any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of Employer. This Agreement shall be binding upon and inure to the
benefit of the parties, their successors, assigns, heirs, executors and legal
representatives. If there shall be a successor to Employer or Employer shall
assign this Agreement, then as used in this Agreement, (a) the term “Employer”
shall mean Employer as hereinbefore defined and any successor or any permitted
assignee, as applicable, to which this Agreement is assigned and (b) the term
“Board” shall mean the Board as hereinbefore defined and the board of directors
or equivalent governing body of any successor or any permitted assignee, as
applicable, to which this Agreement is assigned.
 
4.6        Entire Agreement. This Agreement, the Change in Control Agreement,
the Non-Competition Agreement and the Confidentiality Agreement set forth the
entire agreement between Employer and Employee regarding the terms of Employee's
employment and supersede all prior agreements between

 

--------------------------------------------------------------------------------

 

Employer and Employee covering the terms of Employee's employment, including
without limitation, the Prior Agreement. This Agreement may not be amended or
modified except in a written instrument signed by Employer and Employee
identifying this Agreement and stating the intention to amend or modify it.
 
4.7        Severability. If it is determined by a court of competent
jurisdiction that any of the restrictions or language in this Agreement are for
any reason invalid or unenforceable, the parties desire and agree that the court
revise any such restrictions or language, including reducing any time or
geographic area, so as to render them valid and enforceable to the fullest
extent allowed by law. If any restriction or language in this Agreement is for
any reason invalid or unenforceable and cannot by law be revised so as to render
it valid and enforceable, then the parties desire and agree that the court
strike only the invalid and unenforceable language and enforce the balance of
this Agreement to the fullest extent allowed by law. Employer and Employee agree
that the invalidity or unenforceability of any provision of this Agreement shall
not affect the remainder of this Agreement.
 
4.8        Construction. As used in this Agreement, words such as “herein,”
“hereinafter,” “hereby” and “hereunder,” and the words of like import refer to
this Agreement, unless the context requires otherwise. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.
 
4.9        Survival. The rights and obligations of the parties under the
provisions of this Agreement, including Sections 1.5, this Article IV and
Article V, shall survive and remain binding and enforceable, notwithstanding the
termination of Employee's employment for any reason, to the extent necessary to
preserve the intended benefits of such provisions.
 
 
ARTICLE V. Section 409A
 
5.1        In General. It is intended that the provisions of this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations thereunder as in effect from time to time (collectively,
“Section 409A”), and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.
 
5.2        No Alienation, Set-offs, Etc. Neither Employee nor any creditor or
beneficiary of Employee shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
or under any other plan, policy, arrangement or agreement of or with Employer or
any of its affiliates (this Agreement and such other plans, policies,
arrangements and agreements, the “Employer Plans”) to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to or for the benefit of Employee
under any Employer Plan may not be reduced by, or offset against, any amount
owing by Employee to Employer or any of its affiliates.
 
5.3        Possible Six-Month Delay. If, at the time of Employee's separation
from service (within the meaning of Section 409A), (a) Employee shall be a
specified employee (within the meaning of Section 409A and using the
identification methodology selected by Employer from time to time) and (b)
Employer shall make a good faith determination that an amount payable under an
Employer Plan constitutes deferred compensation (within the meaning of Section
409A) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then Employer (or an affiliate thereof, as applicable) shall not
pay such amount on the otherwise scheduled payment date but shall instead
accumulate such amount and pay it, without interest, on the first day of the
seventh month following such separation from service.

 

--------------------------------------------------------------------------------

 

 
5.4        Treatment of Installments. For purposes of Section 409A, each of the
installments of continued Base Salary referred to in Section 1.5(b) shall be
deemed to be a separate payment as permitted under Treas. Reg. Sec.
1.409A-2(b)(2)(iii).
 
IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.
 
 
EMPLOYEE:
 
/s/ Maja Wessels
Maja Wessels
 
EMPLOYER:
First Solar, Inc.
 
By: /s/ Carol Campbell
 
Name Printed: Carol Campbell
 
Title: EVP Human Resources
 
 
 
 
 
 
CHANGE IN CONTROL SEVERANCE AGREEMENT
 
This CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”), dated as of
October 1, 2009, between First Solar, Inc., a Delaware corporation (the
“Company”), and Maja Wessels (the “Executive”).
RECITALS:
WHEREAS the Executive is a skilled and dedicated employee of the Company who has
important management responsibilities and talents that benefit the Company;
WHEREAS the Board of Directors of the Company (the “Board”) considers it
essential to the best interests of the Company and its stockholders to assure
that the Company and its Subsidiaries (as defined below) will have the continued
dedication of the Executive, notwithstanding the possibility, threat or
occurrence of a Change in Control (as defined below); and
WHEREAS the Board believes that it is imperative to diminish the distraction of
the Executive inherently present by the uncertainties and risks created by the
circumstances surrounding a Change in Control, and to ensure the Executive's
full attention to the Company and its Subsidiaries during any such period of
uncertainty.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants

 

--------------------------------------------------------------------------------

 

contained herein, and intending to be legally bound hereby, the parties hereto
agree as follows:
SECTION 1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:
(a) “280G Gross-Up Payment” shall have the meaning set forth in Section 5(a).
(b) “Accounting Firm” shall have the meaning set forth in Section 5(b).
(c) “Accrued Rights” shall have the meaning set forth in Section 4(a)(iv).
(d) “Affiliate(s)” means, with respect to any specified Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
(e) “Annual Base Salary” shall mean the greater of the Executive's annual rate
of base salary in effect (i) immediately prior to the Change in Control Date and
(ii) immediately prior to the Termination Date.
(f) “Annual Bonus” shall mean the target annual cash bonus the Executive is
eligible to earn (assuming one hundred percent (100%) fulfillment of all
elements of the formula under which such bonus would have been calculated) for
the year in which the Termination Date occurs.
(g) “Bonus Amount” means, as of the Termination Date, the greater of (i) the
Annual Bonus and (ii) the average of the annual cash bonuses payable to the
Executive in respect of the three (3) calendar years immediately preceding the
calendar year that includes the Termination Date or, if the Executive has not
been employed for three (3) full calendar years preceding the calendar year that
includes the Termination Date, the average of the annual cash bonuses payable to
the Executive for the number of full calendar years prior to the Termination
Date that she has been employed.
(h) “Cause” means the occurrence of any one of the following: (i) the Executive
is convicted of, or pleads guilty or nolo contendere to, (A) a misdemeanor
involving moral turpitude or misappropriation of the assets of the Company or a
Subsidiary or (B) any felony (or the equivalent of such a misdemeanor or felony
in a jurisdiction outside of the United States); (ii) the Executive commits one
or more acts or omissions constituting gross negligence, fraud or other gross
misconduct that the Company reasonably and in good faith determines has a
materially detrimental effect on the Company; (iii) the Executive continually
and willfully fails, for at least fourteen (14) days following written notice
from the Company, to perform substantially the Executive's employment duties
(other than as a result of incapacity due to physical or mental illness or after
delivery by the Executive of a Notice of Termination for Good Reason); or (iv)
the Executive commits a gross violation of any of the Company's material
policies (including the Company's Code of Business Conduct and Ethics, as in
effect from time to time) that the Company reasonably and in good faith
determines is materially detrimental to the best interests of the Company. The
termination of employment of the Executive for Cause shall not be effective
unless and until there has been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board (excluding the Executive) at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
the Executive and the Executive is given an opportunity, together with counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board, the Executive is guilty of the conduct described in clause (i), (ii),
(iii) or (iv) above and specifying the particulars thereof in detail.
(i) “Change in Control” means the occurrence of any of the following:

 

--------------------------------------------------------------------------------

 

(i) individuals who, as of the Effective Date, were members of the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the Effective Date whose appointment or election, or nomination
for election, by the Company's stockholders was approved by a vote of at least a
majority of the Incumbent Directors shall be considered as though such
individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose assumption of office after the Effective Date
occurs as a result of an actual or threatened proxy contest with respect to
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (as such term is used in
Section 13(d) of the Exchange Act) (each, a “Person”) other than the Board or
any Specified Shareholder;
(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (1) the Company or (2) any of
its Subsidiaries, but in the case of this clause (2) only if Company Voting
Securities (as defined below) are issued or issuable in connection with such
transaction or (B) a sale or other disposition of all or substantially all the
assets of the Company (each of the events referred to in clause (A) or (B) being
hereinafter referred to as a “Reorganization”), unless, immediately following
such Reorganization, (x) all or substantially all the individuals and entities
who were the “beneficial owners” (as such term is defined in Rule 13d-3 under
the Exchange Act) of shares of the Company's common stock or other securities
eligible to vote for the election of the Board outstanding immediately prior to
the consummation of such Reorganization (such securities, the “Company Voting
Securities”) beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities of the
corporation or other entity resulting from such Reorganization (including a
corporation or other entity that, as a result of such transaction, owns the
Company or all or substantially all the Company's assets either directly or
through one or more subsidiaries) (the “Continuing Entity”) in substantially the
same proportions as their ownership, immediately prior to the consummation of
such Reorganization, of the outstanding Company Voting Securities (excluding any
outstanding voting securities of the Continuing Entity that such beneficial
owners hold immediately following the consummation of such Reorganization as a
result of their ownership prior to such consummation of voting securities of any
corporation or other entity involved in or forming part of such Reorganization
other than the Company or a Subsidiary), (y) no Person (excluding (i) any
employee benefit plan (or related trust) sponsored or maintained by the
Continuing Entity or any corporation or other entity controlled by the
Continuing Entity and (ii) any Specified Shareholder) beneficially owns,
directly or indirectly, twenty percent (20%) or more of the combined voting
power of the then outstanding voting securities of the Continuing Entity and (z)
at least a majority of the members of the board of directors or other governing
body of the Continuing Entity were Incumbent Directors at the time of the
execution of the definitive agreement providing for such Reorganization or, in
the absence of such an agreement, at the time at which approval of the Board was
obtained for such Reorganization;
(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, unless such liquidation or dissolution is part of a
transaction or series of transactions described in Section 1(i)(ii) that does
not otherwise constitute a Change in Control; or
(iv) any Person, corporation or other entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) other than any Specified
Shareholder becomes the beneficial owner, directly or indirectly, of securities
of the Company representing a percentage of the combined voting power of the
Company Voting Securities that is equal to or greater than the greater of (A)
twenty percent (20%) and (B) the percentage of the combined voting power of the
Company Voting Securities beneficially owned directly or indirectly by all the
Specified Shareholders at such time; provided, however, that for purposes of
this Section 1(i)(iv) only (and not for purposes of Sections 1(i)(i) through
(iii)), the following acquisitions

 

--------------------------------------------------------------------------------

 

shall not constitute a Change in Control: (1) any acquisition by the Company or
any Subsidiary, (2) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (3) any
acquisition by an underwriter temporarily holding such Company Voting Securities
pursuant to an offering of such securities and (4) any acquisition pursuant to a
Reorganization that does not constitute a Change in Control for purposes of
Section 1(i)(ii).
(j) “Change in Control Date” means the date on which a Change in Control occurs.
(k) “COBRA” shall have the meaning set forth in Section 4(a)(iii).
(l) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and the regulations promulgated
thereunder as in effect from time to time.
(m) “Company Voting Securities” shall have the meaning set forth in Section
1(i)(ii).
(n) “Continuing Entity” shall have the meaning set forth in Section 1(i)(ii).
(o) “Disability” shall have the meaning set forth in Section 4(b)(ii).
(p) “Effective Date” shall have the meaning set forth in Section 2.
(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute thereto, and the regulations promulgated
thereunder as in effect from time to time.
(r) “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such tax.
(s) “Executive Tax Year” shall have the meaning set forth in Section 4(a)(iii).
(t) “Good Reason” means, without the Executive's express written consent, the
occurrence of any one or more of the following:
(i) any material reduction in the authority, duties or responsibilities held by
the Executive immediately prior to the Change in Control Date;
(ii) any material reduction in the annual base salary or annual incentive
opportunity of the Executive as in effect immediately prior to the Change in
Control Date;
(iii) any change of the Executive's principal place of employment to a location
more than fifty (50) miles from the Executive's principal place of employment
immediately prior to the Change in Control Date, other than in connection with
the planned repatriation of Executive to the United States on or about October
1, 2010;
(iv) any failure of the Company to pay the Executive any compensation when due;
(v) delivery by the Company or any Subsidiary of a written notice to the
Executive of the intent to terminate the Executive's employment for any reason,
other than Cause, death or Disability, in each case in accordance with this
Agreement, regardless of whether such termination is intended to become
effective during or after the Protection Period; or
(vi) any failure by the Company to comply with and satisfy the requirements of
Section

 

--------------------------------------------------------------------------------

 

10(c).
The Executive's right to terminate employment for Good Reason shall not be
affected by the Executive's incapacity due to physical or mental illness. A
termination of employment by the Executive for Good Reason for purposes of this
Agreement shall be effectuated by giving the Company written notice (“Notice of
Termination for Good Reason”) of the termination setting forth in reasonable
detail the specific conduct of the Company that constitutes Good Reason and the
specific provisions of this Agreement on which the Executive relied, provided
that such notice must be delivered to the Company no later than ninety (90) days
after the occurrence of the event or events constituting Good Reason and the
Company must be provided with at least thirty (30) days following the delivery
of such Notice of Termination for Good Reason to cure such event or events. If
such event or events are cured during such period, then the Executive will not
be permitted to terminate employment for Good Reason as the result of such event
or events. If the Company does not cure such event or events in such period, the
termination of employment by the Executive for Good Reason shall be effective on
the thirtieth (30th) day following the date when the Notice of Termination for
Good Reason is given, unless the Company elects to treat such termination as
effective as of an earlier date; provided, however, that so long as an event
that constitutes Good Reason occurs during the Protection Period and the
Executive delivers the Notice of Termination for Good Reason within ninety (90)
days following the occurrence of such event, the Company is provided with at
least thirty (30) days following the delivery of such Notice of Termination for
Good Reason to cure such event, and the Executive terminates her employment as
of the thirtieth (30th) day following the date when the Notice of Termination
for Good Reason is given (or as of an earlier date chosen by the Company), then
for purposes of the payments, benefits and other entitlements set forth herein,
the termination of the Executive's employment pursuant thereto shall be deemed
to occur during the Protection Period.
(u) “Incumbent Directors” shall have the meaning set forth in Section 1(i)(i).
(v) “Notice of Termination for Good Reason” shall have the meaning set forth in
Section 1(t).
(w) “Payment” means any payment, benefit or distribution (or combination
thereof) by the Company, any of its Affiliates or any trust established by the
Company or its Affiliates, to or for the benefit of the Executive, whether paid,
payable, distributed, distributable or provided pursuant to this Agreement or
otherwise, including any payment, benefit or other right that constitutes a
“parachute payment” within the meaning of Section 280G of the Code.
(x) “Person” shall have the meaning set forth in Section 1(i)(i).
(y) “Protection Period” means the period commencing on the Change in Control
Date and ending on the second anniversary thereof.
(z) “Qualifying Termination” means any termination of the Executive's employment
(i) by the Company, other than for Cause, death or Disability, that is effective
(or with respect to which the Executive is given written notice) during the
Protection Period, (ii) by the Executive for Good Reason during the Protection
Period or (iii) by the Company that is effective prior to the Change in Control
Date, other than for Cause, death or Disability, at the request or direction of
a third party who took action that caused, or is involved in or a party to, a
Change in Control.
(aa) “Release” shall have the meaning set forth in Section 4(a)(vi).
(bb) “Release Effective Date” shall mean the date the Release becomes effective
and

 

--------------------------------------------------------------------------------

 

irrevocable.
(cc) “Reorganization” shall have the meaning set forth in Section 1(i)(ii).
(dd) “Safe Harbor Amount” shall have the meaning set forth in Section 5(a).
(ee) “Specified Shareholder” shall mean any of (i) the Estate of John T. Walton
and its beneficiaries, (ii) JCL Holdings, LLC and its beneficiaries, (iii)
Michael J. Ahearn and any of his immediate family, (iv) any Person directly or
indirectly controlled by any of the foregoing and (v) any trust for the direct
or indirect benefit of any of the foregoing.
(ff) “Subsidiary” means any entity in which the Company, directly or indirectly,
possesses 50% or more of the total combined voting power of all classes of
stock.
(gg) “Successor” shall have the meaning set forth in Section 10(c).
(hh) “Termination Date” means the date on which the termination of the
Executive's employment, in accordance with the terms of this Agreement, is
effective, provided that in the event of a Qualifying Termination described in
clause (iii) of the definition thereof, the Termination Date shall be deemed to
be the Change in Control Date.
(ii) “Underpayment” shall have the meaning set forth in Section 5(b).
SECTION 2. Effectiveness and Term. This Agreement shall become effective on
October 1, 2009 (the “Effective Date”) and shall remain in effect until the
third (3rd) anniversary of the Effective Date, except that, beginning on the
second anniversary of the Effective Date and on each anniversary thereafter, the
term of this Agreement shall be automatically extended for an additional
one-year period, unless the Company or the Executive provides the other party
with sixty (60) days' prior written notice before the applicable anniversary
that the term of this Agreement shall not be so extended. Notwithstanding the
foregoing, in the event of a Change in Control during the term of this Agreement
(whether the original term or the term as extended), this Agreement shall not
thereafter terminate, and the term hereof shall be extended, until the Company
and its Subsidiaries have performed all their obligations hereunder with no
future performance being possible; provided, however, that this Agreement shall
only be effective with respect to the first Change in Control that occurs during
the term of this Agreement.
SECTION 3. Impact of a Change in Control on Equity Compensation Awards.
Effective as of the Change in Control Date, notwithstanding any provision to the
contrary, other than any such provision that expressly provides that this
Section 3 of this Agreement does not apply (which provision shall be given full
force and effect), in any of the Company's equity-based, equity-related or other
long-term incentive compensation plans, practices, policies and programs
(including the Company's 2003 Unit Option Plan and the Company's 2006 Omnibus
Incentive Compensation Plan) or any award agreements thereunder, (a) all
outstanding stock options, stock appreciation rights and similar rights and
awards then held by the Executive that are unexercisable or otherwise unvested
shall automatically become fully vested and immediately exercisable, as the case
may be, (b) all outstanding equity-based, equity-related and other long-term
incentive awards then held by the Executive that are subject to
performance-based vesting criteria shall automatically become fully vested and
earned at a deemed performance level equal to the maximum performance level with
respect to such awards and (c) all other outstanding equity-based,
equity-related and long-term incentive awards, to the extent not covered by the
foregoing clause (a) or (b), then held by the Executive that are unvested or
subject to restrictions or forfeiture shall automatically become fully vested
and all restrictions and forfeiture provisions related thereto shall lapse.

 

--------------------------------------------------------------------------------

 

SECTION 4. Termination of Employment.
(a) Qualifying Termination. In the event of a Qualifying Termination, the
Executive shall be entitled, subject to Section 4(a)(vi), to the following
payments and benefits:
(i) Severance Pay. The Company shall pay the Executive, in a lump-sum cash
payment on tenth (10th) business day after the Release Effective Date, an amount
equal to two (2) times the sum of (A) the Executive's Annual Base Salary (which,
as defined, is determined without regard to any reduction giving rise to Good
Reason) and (B) the Bonus Amount; provided, however, that such amount shall be
paid in lieu of, and the Executive hereby waives the right to receive, any other
cash severance payment the Executive is otherwise eligible to receive upon
termination of employment under any severance plan, practice, policy or program
of the Company or any Subsidiary or under any agreement between the Company and
the Executive and, in the event of a Qualifying Termination described in clause
(iii) of the definition thereof, the severance payment payable pursuant to this
Section 4(a)(i) shall be reduced by the amount of any other such severance
payments previously paid to the Executive.
(ii) Prorated Annual Bonus. The Company shall pay the Executive, in a lump-sum
cash payment on the tenth (10th) business day after the Release Effective Date,
an amount equal to the product of (A) the Executive's Annual Bonus and (B) a
fraction, the numerator of which is the number of days in the Company's fiscal
year containing the Termination Date that the Executive was employed by the
Company or any Affiliate, and the denominator of which is three hundred
sixty-five (365).
(iii) Continued Welfare Benefits. The Company shall, at its option, either (A)
continue to provide medical, life insurance, accident insurance and disability
benefits to the Executive and the Executive's spouse and dependents at least
equal to the benefits provided by the Company and its Subsidiaries generally to
other active peer executives of the Company and its Subsidiaries, or (B) pay
Executive the cost of obtaining equivalent coverage, in the case of each of
clauses (A) and (B), for a period of time commencing on the Termination Date and
ending on the date that is eighteen (18) months after the Termination Date;
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer-provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility. Any provision of benefits pursuant to this
Section 4(a)(iii) in one (1) tax year of the Executive (the “Executive Tax
Year”) shall not affect the amount of such benefits to be provided in any other
Executive Tax Year. The right to such benefits shall not be subject to
liquidation or exchange for any other benefit. Executive agrees to make (and to
cause her dependents to make) a timely election under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) to the extent requested
by Employer, to facilitate Employer's provision of continuation coverage.
(iv) Accrued Rights. The Executive shall be entitled to (A) payments of any
unpaid salary, bonuses or other amounts earned or accrued through the
Termination Date and reimbursement of any unreimbursed business expenses
incurred through the Termination Date, (B) any payments explicitly set forth in
any other benefit plans, practices, policies and programs in which the Executive
participates, and (C) any payments the Company is or becomes obligated to make
pursuant to Sections 5, 7 and 12 (the rights to such payments, the “Accrued
Rights”). The Accrued Rights payable pursuant to Section 4(a)(iv)(A) and Section
4(a)(iv)(B) shall be payable on their respective otherwise scheduled payment
dates, provided that any amounts payable in respect of accrued but unused
vacation shall be paid in a lump sum within 15 days following the Termination
Date. The Accrued Rights payable pursuant to Section 4(a)(iv)(C) shall be
payable at the times set forth in the applicable Section hereof.
(v) Outplacement. The Company shall reimburse the Executive for individual

 

--------------------------------------------------------------------------------

 

outplacement services to be provided by a firm of the Executive's choice or, at
the Executive's election, provide the Executive with the use of office space,
office supplies, and secretarial assistance satisfactory to the Executive. The
aggregate expenditures of the Company pursuant to this paragraph shall not
exceed Twenty Thousand Dollars ($20,000). Notwithstanding anything to the
contrary in this Agreement, the outplacement benefits under this Section 4(a)(v)
shall be provided to the Executive for no longer than the one-year period
following the Termination Date, and the amount of any outplacement benefits or
office space, office supplies, and secretarial assistance provided to the
Executive in any Executive Tax Year shall not affect the amount of any such
outplacement benefits or office space, office supplies and secretarial
assistance provided to the Executive in any other Executive Tax Year.
(vi) Release of Claims. Notwithstanding any provision of this Agreement to the
contrary, unless on or prior to the tenth (10th) business day prior to March 15
of the year following the year in which the Termination Date occurs, the
Executive has executed and delivered a Separation Agreement and Release (the
“Release”) substantially in the form Exhibit A as attached) and the Release
Effective Date shall have occurred, (A) no payments shall be paid or made
available to the Executive under Section 4(a)(i) or 4(a)(ii), (B) the Company
shall be relieved of all obligations to provide or make available any further
benefits to the Executive pursuant to Section 4(a)(iii) and 4(a)(v) and (C) the
Executive shall be required to repay the Company, in cash, within five business
days after written demand is made therefor by the Company, an amount equal to
the value of any benefits received by the Executive pursuant to Section
4(a)(iii) and 4(a)(v) prior to such date.
(b) Termination on Account of Death or Disability; Non-Qualifying Termination.
(i) In the event of any termination of Executive's employment other than a
Qualifying Termination, the Executive shall not be entitled to any additional
payments or benefits from the Company under this Agreement, other than payments
or benefits with respect to the Accrued Rights.
(ii) For purposes of this Agreement, the Executive shall be deemed to have a
“Disability” in the event of the Executive's absence for a period of 180
consecutive business days as a result of incapacity due to a physical or mental
condition, illness or injury that is determined to be total and permanent by a
physician mutually acceptable to the Company and the Executive or the
Executive's legal representative (such acceptance not to be unreasonably
withheld) after such physician has completed an examination of the Executive.
The Executive agrees to make himself available for such examination upon the
reasonable request of the Company, and the Company shall be responsible for the
cost of such examination.
SECTION 5. Certain Additional Payments by the Company.
(a) Notwithstanding anything in this Agreement to the contrary and except as set
forth below, in the event it shall be determined that any Payment that is paid
or payable during the term of this Agreement would be subject to the Excise Tax,
the Executive shall be entitled to receive an additional payment (a “280G
Gross-Up Payment”) in an amount such that, after payment by the Executive of all
taxes (and any interest or penalties imposed with respect to such taxes),
including any income and employment taxes and Excise Taxes imposed upon the 280G
Gross-Up Payment, the Executive retains an amount of the 280G Gross-Up Payment
equal to the Excise Tax imposed upon such Payments. The Company's obligation to
make 280G Gross-Up Payments under this Section 5 shall not be conditioned upon
the Executive's termination of employment and shall survive and apply after the
Executive's termination of employment. Notwithstanding the foregoing provisions
of this Section 5(a), if it shall be determined that the Executive is entitled
to a 280G Gross-Up Payment, but that the Payments do not exceed one hundred ten
percent (110%) of the greatest amount that could be paid to the Executive
without giving rise to any Excise Tax (the “Safe Harbor Amount”), then no 280G
Gross-Up Payment shall be made to the Executive and the amounts payable under
this

 

--------------------------------------------------------------------------------

 

Agreement shall be reduced so that the Payments, in the aggregate, are reduced
to the Safe Harbor Amount. If such a reduction is necessary, the Payments shall
be reduced in the following order: (i) the Payments payable under Section
4(a)(i) (severance), (ii) the Payments payable under Section 4(a)(ii) (prorated
annual bonus), (iii) any other cash Payments, (iv) the Payments payable under
Section 4(a)(iii) (welfare benefit continuation) and (v) the accelerated vesting
under Section 3.
(b) Subject to the provisions of Section 5(c), all determinations required to be
made under this Section 5, including whether and when a 280G Gross-Up Payment is
required, the amount of such 280G Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made in accordance with the
terms of this Section 5 by a nationally recognized certified public accounting
firm that shall be designated by the Executive (the “Accounting Firm”). The
Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within fifteen (15) business days of the receipt of
notice from the Executive that there has been a Payment or such earlier time as
is requested by the Company. For purposes of determining the amount of any 280G
Gross-Up Payment, the Executive shall be deemed to pay Federal income tax at the
highest marginal rate applicable to individuals in the calendar year in which
any such 280G Gross-Up Payment is to be made and deemed to pay state and local
income taxes at the highest marginal rates applicable to individuals in the
state or locality of the Executive's residence or place of employment in the
calendar year in which any such 280G Gross-Up Payment is to be made, net of the
maximum reduction in Federal income taxes that can be obtained from deduction of
state and local taxes, taking into account limitations applicable to individuals
subject to Federal income tax at the highest marginal rate. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any 280G
Gross-Up Payment, as determined pursuant to this Section 5, shall be paid by the
Company to the Executive within five (5) business days of the receipt of the
Accounting Firm's determination. If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall so indicate to the Executive in
writing. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code, at the time of the initial determination by the
Accounting Firm hereunder, it is possible that 280G Gross-Up Payments that will
not have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event the
Company exhausts its remedies pursuant to Section 5(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be paid by the Company to the Executive within five (5)
business days of the receipt of the Accounting Firm's determination.
(c) The Executive shall notify the Company in writing of any written claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of a 280G Gross-Up Payment. Such notification shall be given as soon
as practicable, but no later than ten (10) business days after the Executive is
informed in writing of such claim. Failure to give timely notice shall not
prejudice the Executive's right to 280G Gross-Up Payments and rights of
indemnity under this Section 5. The Executive shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
The Executive shall not pay such claim prior to the expiration of the thirty
(30) day period following the date on which the Executive gives such notice to
the Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Executive shall: (i) give the Company any information
reasonably requested by the Company relating to such claim, (ii) take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including accepting legal representation
with respect to such claim by an attorney reasonably selected by the Company,
(iii) cooperate with the Company in good faith in order effectively to contest
such claim and (iv) permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional income taxes,

 

--------------------------------------------------------------------------------

 

interest and penalties) incurred in connection with such contest, and shall
indemnify and hold the Executive harmless, on an after-tax basis, for any Excise
Tax or income tax (including interest or penalties) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 5(c), the Company shall control all
proceedings taken in connection with such contest, and, at its sole discretion,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the applicable taxing authority in respect of such claim
and may, at its sole discretion, either pay the tax claim on behalf of the
Executive and direct the Executive to sue for a refund or contest the claim in
any permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one (1) or more appellate courts, as the Company shall
determine; provided, however, that (A) if the Company pays the tax claim on
behalf of the Executive and directs the Executive to sue for a refund, the
Company shall indemnify and hold the Executive harmless, on an after-tax basis,
from any Excise Tax or income tax (including interest or penalties) imposed with
respect to such payment and (B) if such contest results in any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due, such
extension must be limited solely to such contested amount. Furthermore, the
Company's control of the contest shall be limited to issues with respect to
which the 280G Gross-Up Payment would be payable hereunder, and the Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.
(d) If, after the payment by the Company of any tax claim pursuant to Section
5(c), the Executive becomes entitled to receive any refund with respect to such
claim, the Executive shall (subject to the Company's complying with the
requirements of Section 5(c)) promptly pay to the Company the amount of such
refund received (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the payment by the Company of any tax claim
pursuant to Section 5(c), a determination is made that the Executive shall not
be entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of the thirty (30) day period after such determination,
then the amount the Company paid in respect of such claim shall offset, to the
extent thereof, the amount of 280G Gross-Up Payment required to be paid.
(e) Notwithstanding anything to the contrary in this Agreement, (i) in no event
shall any 280G Gross-up Payments be made by the Company to the Executive under
this Section 5 after the end of the Executive Tax Year following the Executive
Tax Year in which the Executive remits the taxes for which such 280G Gross-up
Payment is required to be made under this Section 5, and (ii) no other payments
will be made by the Company to the Executive under this Section 5 with respect
to any audit or litigation relating to any 280G Gross-Up Payment or Excise Tax
or other taxes after the Executive Tax Year following the Executive Tax Year in
which the taxes that are the subject of the audit or litigation referred to in
this Section 5 are remitted to the taxing authority, or where, as a result of
such audit or litigation, no taxes are remitted, the end of the Executive Tax
Year following the Executive Tax Year in which the audit is completed or there
is a final and nonappealable settlement or other resolution of the litigation.
SECTION 6. Section 409A.
(a)    It is intended that the provisions of this Agreement comply with Section
409A of the Code, as amended, and the regulations thereunder as in effect from
time to time (collectively, “Section 409A”), and all provisions of this
Agreement shall be construed and interpreted either to (i) exempt any
compensation from the application of Section 409A, or (ii) comply with the
requirements for avoiding taxes or penalties under Section 409A.
(b)    Neither the Executive nor any creditor or beneficiary of the Executive
shall have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this

 

--------------------------------------------------------------------------------

 

Agreement or under any other plan, policy, arrangement or agreement of or with
the Company or any of its Affiliates (this Agreement and such other plans,
policies, arrangements and agreements, the “Company Plans”) to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to or for the benefit of the
Executive under any Company Plan may not be reduced by, or offset against, any
amount owing by the Executive to the Company or any of its Affiliates.
(c)    If, at the time of the Executive's separation from service (within the
meaning of Section 409A), (i) the Executive shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable under a Company Plan constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A of the Code to avoid taxes or penalties under Section 409A, then
the Company (or an Affiliate thereof, as applicable) shall not pay such amount
on the otherwise scheduled payment date but shall instead accumulate such amount
and pay it, without interest, on the first day of the seventh month following
such separation from service.
SECTION 7. No Mitigation or Offset; Enforcement of this Agreement.
(a) The Company's obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action that
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as otherwise expressly provided for in
this Agreement, such amounts shall not be reduced whether or not the Executive
obtains other employment.
(b) The Company shall reimburse, upon the Executive's demand, any and all
reasonable legal fees and expenses that the Executive may incur in good faith
prior to the second anniversary of the expiration of the term of this Agreement
as a result of any contest, dispute or proceeding (regardless of whether formal
legal proceedings are ever commenced and regardless of the outcome thereof and
including all stages of any contest, dispute or proceeding) by the Company, the
Executive or any other Person with respect to the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by the Executive
regarding the amount of any payment owed pursuant to this Agreement), and shall
indemnify and hold the Executive harmless, on an after-tax basis, for any tax
(including Excise Tax) imposed on the Executive as a result of payment by the
Company of such legal fees and expenses. Notwithstanding anything to the
contrary in this Agreement, (i) any reimbursement for any fees and expenses
under this Section 7 shall be made promptly and no later than the end of the
Executive Tax Year following the Executive Tax Year in which the fees or
expenses are incurred, (ii) the amount of fees and expenses eligible for
reimbursement under this Section 7 during any Executive Tax Year shall not
affect the fees and expenses eligible for reimbursement in another Executive Tax
Year, (iii) no right to reimbursement under this Section 7 shall be subject to
liquidation or exchange for any other payment or benefit, and (iv) no tax gross
up payments shall be made by the Company under this Section 7 after the end of
the Executive Tax Year following the Executive Tax Year in which the related
taxes are remitted.
SECTION 8. Non-Exclusivity of Rights. Except as specifically provided in Section
4(a)(i), nothing in this Agreement shall prevent or limit the Executive's
continuing or future participation in any plan, practice, policy or program
provided by the Company or a Subsidiary for which the Executive may qualify, nor
shall anything in this Agreement limit or otherwise affect any rights the
Executive may have under any contract or agreement with the Company or a
Subsidiary. Vested benefits and other amounts that the Executive

 

--------------------------------------------------------------------------------

 

is otherwise entitled to receive under any incentive compensation (including any
equity award agreement), deferred compensation, retirement, pension or other
plan, practice, policy or program of, or any contract or agreement with, the
Company or a Subsidiary shall be payable in accordance with the terms of each
such plan, practice, policy, program, contract or agreement, as the case may be,
except as explicitly modified by this Agreement.
SECTION 9. Withholding. The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, foreign or other taxes
as are required to be withheld pursuant to any applicable law or regulation.
SECTION 10. Assignment.
(a) This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution, and any assignment in violation
of this Agreement shall be void.
(b) Notwithstanding the foregoing Section 10(a), this Agreement and all rights
of the Executive hereunder shall inure to the benefit of, and be enforceable by,
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to him hereunder if she had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive's devisee,
legatee or other designee or, should there be no such designee, to the
Executive's estate.
(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company (a “Successor”) to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place. If there
shall be a Successor, (i) the term “Company” shall mean the Company as
hereinbefore defined and any Successor and any permitted assignee to which this
Agreement is assigned and (ii) the term “Board” shall mean the Board as
hereinbefore defined and the board of directors or equivalent governing body of
any Successor and any permitted assignee to which this Agreement is assigned.
SECTION 11. Dispute Resolution.
(a) Except as otherwise specifically provided herein, the Executive and the
Company each hereby irrevocably submit to the exclusive jurisdiction of the
United States District Court of Delaware (or, if subject matter jurisdiction in
that court is not available, in any state court located within the city of
Wilmington, Delaware) over any dispute arising out of or relating to this
Agreement. Except as otherwise specifically provided in this Agreement, the
parties undertake not to commence any suit, action or proceeding arising out of
or relating to this Agreement in a forum other than a forum described in this
Section 11(a); provided, however, that nothing herein shall preclude the Company
or the Executive from bringing any suit, action or proceeding in any other court
for the purposes of enforcing the provisions of this Section 11 or enforcing any
judgment obtained by the Company or the Executive.
(b) The agreement of the parties to the forum described in Section 11(a) is
independent of the law that may be applied in any suit, action or proceeding and
the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection that they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in

 

--------------------------------------------------------------------------------

 

Section 11(a), and the parties agree that they shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court. The parties agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in Section 11(a) shall be
conclusive and binding upon the parties and may be enforced in any other
jurisdiction.
(c) The parties hereto irrevocably consent to the service of any and all process
in any suit, action or proceeding arising out of or relating to this Agreement
by the mailing of copies of such process to such party at such party's address
specified in Section 18.
(d) Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement. Each party
hereto (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other parties hereto have been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 11(d).
SECTION 12. Default in Payment. Any payment not made within ten (10) business
days after it is due in accordance with this Agreement shall thereafter bear
interest, compounded annually, at the prime rate in effect from time to time at
Citibank, N.A., or any successor thereto. Such interest shall be payable at the
same time as the corresponding payment is payable.
SECTION 13. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN THE
STATE OF DELAWARE, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
SECTION 14. Amendment; No Waiver. No provision of this Agreement may be amended,
modified, waived or discharged except by a written document signed by the
Executive and a duly authorized officer of the Company. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver of such party's rights or deprive such party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement. Except as provided in Section 1(t), no failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party that
are not set forth expressly in this Agreement.
SECTION 15. Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon any such determination that any term or
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
SECTION 16. Entire Agreement. This Agreement sets forth the entire agreement of
the

 

--------------------------------------------------------------------------------

 

parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled. None of the parties shall be liable or bound to any other party in
any manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein.
SECTION 17. Survival. The rights and obligations of the parties under the
provisions of this Agreement, including Sections 5, 7, 11, 12 and 13, shall
survive and remain binding and enforceable, notwithstanding the expiration of
the Protection Period or the term of this Agreement, the termination of the
Executive's employment with the Company for any reason or any settlement of the
financial rights and obligations arising from the Executive's employment, to the
extent necessary to preserve the intended benefits of such provisions.
SECTION 18. Notices. All notices or other communications required or permitted
by this Agreement will be made in writing and all such notices or communications
will be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Company:        First Solar, Inc.
350 West Washington Street
Suite 600
Tempe, AZ 85281
Attention: Corporate Secretary
 
If to the Executive:    To the Executive's then current address on file with the
Company
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
SECTION 19. Headings and References. The headings of this Agreement are inserted
for convenience only and neither constitute a part of this Agreement nor affect
in any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.
SECTION 20. Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.
SECTION 21. Interpretation. For purposes of this Agreement, the words “include”
and “including”, and variations thereof, shall not be deemed to be terms of
limitation but rather shall be deemed to be followed by the words “without
limitation”. The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”.
SECTION 22. Time of the Essence. The parties hereto acknowledge and agree that
time is of the essence in the performance of the obligations of this Agreement
and that the parties shall strictly adhere to any timelines herein.
IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.

 

--------------------------------------------------------------------------------

 

FIRST SOLAR, INC.,
By
 
/s/ Robert Gillette
 
Name: Robert Gillette
Title: Chief Executive Officer

 
EXECUTIVE:
 
/s/ Maja Wessels
 
Maja Wessels

 
 
 
Exhibit A
SEPARATION AGREEMENT AND RELEASE
 
 
I. Release. For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned, with the intention of binding
himself/herself, his/her heirs, executors, administrators and assigns, does
hereby release and forever discharge First Solar, Inc., a Delaware corporation,
and its present and former officers, directors, executives, agents, employees,
affiliated companies, subsidiaries, successors, predecessors and assigns
(collectively, the “Released Parties”), from any and all claims, actions, causes
of action, demands, rights, damages, debts, accounts, suits, expenses,
attorneys' fees and liabilities of whatever kind or nature in law, equity, or
otherwise, whether now known or unknown (collectively, the “Claims”), which the
undersigned now has, owns or holds, or has at any time heretofore had, owned or
held against any Released Party, arising out of or in any way connected with the
undersigned's employment relationship with the Company, its subsidiaries,
predecessors or affiliated entities (collectively, the “Company”), or the
termination thereof, under any Federal, state or local statute, rule, or
regulation, or principle of common, tort, contract or constitutional law,
including but not limited to, the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. §§ 201 et seq., the Equal Pay Act of 1963, as amended 29 U.S.C.
§602(d), the Family and Medical Leave Act of 1993 (“FMLA”), as amended, 29
U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act of 1990,
as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and Retraining
Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.,
the Sarbanes-Oxley Act of 2002, as amended (particularly 18 U.S.C. § 1513(e)
prohibiting retaliation against whistleblowers), and any other equivalent or
similar Federal, state, or local statute; provided, however, that nothing herein
shall release the Company (a) from its obligations under that certain
[Employment Agreement] [Change in Control] to which the undersigned is a party
and pursuant to which this Separation Agreement and Release is being executed
and delivered, (b) from any claims by the undersigned arising out of any
director and officer indemnification or insurance obligations in favor of the
undersigned, (c) from any director and officer indemnification obligations under
the Company's by-laws, and (d) from any claim for benefits under the First
Solar, Inc. 401(k) Plan. The undersigned understands that, as a result of
executing this Separation Agreement and Release, he/she will not have the right
to assert that the Company or any other Released Party unlawfully terminated
his/her employment or violated any of his/her rights in connection with his/her
employment or otherwise.
The undersigned affirms that he /she has not filed or caused to be filed, and
presently is not a party to, any

 

--------------------------------------------------------------------------------

 

Claim, complaint or action against any Released Party in any forum or form and
that he/she knows of no facts which may lead to any Claim, complaint or action
being filed against any Released Party in any forum by the undersigned or by any
agency, group, or class persons. The undersigned further affirms that he/she has
been paid and/or has received all leave (paid or unpaid), compensation, wages,
bonuses, commissions, and/or benefits to which he/she may be entitled and that
no other leave (paid or unpaid), compensation, wages, bonuses, commissions
and/or benefits are due to him/her from the Company and its subsidiaries, except
as specifically provided in this Separation Agreement and Release. The
undersigned furthermore affirms that he/she has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the FMLA. If any agency or court assumes jurisdiction of any
such Claim, complaint or action against any Released Party on behalf of the
undersigned, the undersigned will request such agency or court to withdraw the
matter.
The undersigned further declares and represents that he/she has carefully read
and fully understands the terms of this Separation Agreement and Release and
that he/she has been advised and had the opportunity to seek the advice and
assistance of counsel with regard to this Separation Agreement and Release, that
he/she may take up to and including 21 days from receipt of this Separation
Agreement and Release, to consider whether to sign this Separation Agreement and
Release, that he/she may revoke this Separation Agreement and Release within
seven calendar days after signing it by delivering to the Company written
notification of revocation, and that he/she knowingly and voluntarily, of
his/her own free will, without any duress, being fully informed and after due
deliberate action, accepts the terms of and signs the same as his/her own free
act.
II. Protected Rights. The Company and the undersigned agree that nothing in this
Separation Agreement and Release is intended to or shall be construed to affect,
limit or otherwise interfere with any non-waivable right of the undersigned
under any Federal, state or local law, including the right to file a charge or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”) or to exercise any other right that cannot be
waived under applicable law. The undersigned is releasing, however, his/her
right to any monetary recovery or relief should the EEOC or any other agency
pursue Claims on his/her behalf. Further, should the EEOC or any other agency
obtain monetary relief on his/her behalf, the undersigned assigns to the Company
all rights to such relief.
III. Equitable Remedies. The undersigned acknowledges that a violation by the
undersigned of any of the covenants contained in this Agreement would cause
irreparable damage to the Company in an amount that would be material but not
readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, the undersigned agrees that,
notwithstanding any provision of this Separation Agreement and Release to the
contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and/or permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in this Agreement in addition to any other legal or
equitable remedies it may have.
IV. Return of Property. The undersigned shall return to the Company on or before
[DATE], all property of the Company in the undersigned's possession or subject
to the undersigned's control, including without limitation any laptop computers,
keys, credit cards, cellular telephones and files. The undersigned represents
that he/she has not, and shall not, alter any of the Company's records or
computer files in any way after [DATE].
V. Severability. If any term or provision of this Separation Agreement and
Release is invalid, illegal or incapable of being enforced by any applicable law
or public policy, all other conditions and provisions of this Separation
Agreement and Release shall nonetheless remain in full force and effect so long
as the

 

--------------------------------------------------------------------------------

 

economic and legal substance of the transactions contemplated by this Separation
Agreement and Release is not affected in any manner materially adverse to any
party.
VI. GOVERNING LAW. THIS SEPARATION AGREEMENT AND RELEASE SHALL BE DEEMED TO BE
MADE IN THE STATE OF DELAWARE, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
Effective on the eighth calendar day following the date set forth below.
 
FIRST SOLAR, INC.
EMPLOYEE
 
 
Maja Wessels
 
 
 
Date: _________________

 
 

 